DETAILED ACTION
This is a first action on the merits addressing applicant’s response 18 July 2022, to a requirement for restriction.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-9 are withdrawn from consideration.
Claims 10-20 are examined.

Election/Restrictions
Applicant's election with traverse of Invention II, claims 10-20 in the reply filed on 18 July 2022, is acknowledged.  The traversal is on the ground(s) that the examiner did not provide an explanation regarding the reasoning for restriction (response: page 10).  This is not found persuasive because as provided, the method of Invention I can be used to produce a substantially different product,  such as that including the polymeric membrane.  Further, while there may be some overlap in scope, the method would include search queries that would not overlap in scope.  For example, claim 2 of Invention I requires the use of a pneumatic spraying device, spools of fiberglass and midair application; however, this language would be considered product-by-process in Invention II (claim 18).  The search for the spraying device and method of application would require a search query that would not be required for Invention II.  Applicant is respectfully reminded that Invention I may be rejoined upon determination of allowable subject matter of Invention II.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The use of numerous trademarks, provided in paragraphs [00013], [00018], [00021] and [00022], which include trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 11 and 19: “trowel grade” as provided in each claim is indefinite, as the metes and bounds of what constitutes this limitation cannot be determined.  As best understood, it is interpreted as though the material configured to be applied by a trowel, however, no specific features are provided in the claim or disclosure to determine how this is met, and the examiner does not consider this language a common term in the art.

	Claim 16: the language that the area spans approximately 2 feet radially from the penetration is indefinite, as no language is provided to note that that radius is inherently present.  For example, a penetration may be one foot from another obstruction or edge; this would not provide the claimed approximate radius as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10, 12-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellani (U.S. Patent 2,695,257) in view of Yap (U.S. Publication 2003/0192456) and Imeokparia (U.S. Patent 5,557,896).

Claim 10: Castellani discloses a composite roofing system comprising: 
a first fluid application flood coat (2) applied over a built up surface (1),; and 
a second fluid application flood coat (2’).
While Castellani does not disclose wherein the second flood coat is applied over the first flood coat after the first flood coat is cured, it does disclose the coats are applied in layers (Col. 3, lines 1-10).  As a result, it would have been obvious at the time of filing to a person having ordinary skill in the art to have the first layer cure before applying additional layers in order to ensure the material between the layers (e.g., 3) sets properly and to avoid smearing an uncured first layer when applying the second layer which could impact layer 3.  
Further, while Castellani discloses the layers are bitumen with fibrous mineral filler and stabilizing filler, it does not specifically disclose a filler is bentonite (which would be an emulsion under the rules governing chemistry) or that the material has chopped reinforced fiberglass (though Castellani teaches incorporation of fiberglass mats (3, 3’) and “chopped” is considered product-by-process).  Yap teaches that it is known in the art to use bituminous material that includes bentonite and glass fibers for roof installation (paragraphs [0053] and [0054]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate the bentonite material with the bitumen in order to aid in ease of improving emulsion properties and stability taught by Yap (paragraph [0044]), and the fibers are known in the art to serve as a general filler and increase the tensile strength as taught by Castellani.
	Further, while Castellani does not specifically disclose the surface is gravel, it does teach the material is used for a variety of surfaces including “roofs” and “coverings in general” (Col. 1, lines 59-62).  Imeokparia teaches that is it known in the art to have a base layer for a roof of gravel (26; Col. 1, lines 39-45).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have the layer as gravel, as gravel coverings are well known in the art of roofing and meets the limitation of “covering in general” as applicable by Castellani.
	Last, the prior art does not disclose wherein the first flood coat is applied at a rate of 15 gallons per 100 square feet of bentonite emulsion applied at a rate of 10 gallons per 100 square feet, or wherein the second flood coat comprises approximately 3 to 6 pounds of chopped reinforced fiberglass per 100 square feet (though fiberglass is used as rendered obvious above).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have this limitation because optimization of a limitation will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such a limitation is critical.  See M.P.E.P. §2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454 (CCPA 1955) (Claimed process which was performed at a temperature between 40C and 80C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100C and an acid concentration 10%.)  Applicant stated no criticality for the necessity of the amounts used and applied, so the examiner takes the position that having the claimed amounts and application would be the result of routine experimentation.

Claim 12: the obvious modification of the prior art provides the composite roofing system of claim 10 further comprising: 
an asphalt primer layer (2”) applied over the second flood coat (as shown in Castellani).  The prior art does not specifically disclose the application at a rate of 1/2 gallon per 100 square feet; and a top coat applied over the asphalt primer layer.  
Regarding the application amount, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have this limitation because optimization of a limitation will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such a limitation is critical.  See M.P.E.P. §2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454 (CCPA 1955) (Claimed process which was performed at a temperature between 40C and 80C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100C and an acid concentration 10%.)  Applicant stated no criticality for the necessity of the amounts used and applied, so the examiner takes the position that having the claimed amounts and application would be the result of routine experimentation.  Regarding the top coat, it would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  One having ordinary skill in the art would have as many layers as desired based on the desired thickness of the material as wanted. 

Claim 13: the obvious modification of the prior art provides the composite roofing system of claim 12, except wherein the gravel built up surface comprises a slope of at least 1/4 inch per one foot, and wherein the top coat is an elastomeric acrylic roof coating applied at a rate of 4 gallons per 100 square feet.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have this limitation because optimization of a limitation will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such a limitation is critical.  See M.P.E.P. §2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454 (CCPA 1955) (Claimed process which was performed at a temperature between 40C and 80C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100C and an acid concentration 10%.)  Applicant stated no criticality for the necessity of the amounts used and applied, so the examiner takes the position that having the claimed amounts and application would be the result of routine experimentation.

Claim 14: the obvious modification of the prior art provides the composite roofing system of claim 12, except wherein the top coat is a silicon roof coating applied at a rate of 2 gallons per 100 square feet.  Yap teaches that silicon may be used in the material (paragraph [0067]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate silicon, as silicon is well known in the art for sealing properties, and is common in the construction industry for its sealing properties.

Claim 15: the obvious modification of the prior art provides the composite roofing system of claim 12, except wherein the top coat depends on a slope of the gravel built up surface, wherein if the slope of the gravel built up surface is at least 1/4 inch per 1 foot, the top coat comprises an elastomeric acrylic roof coating applied at a rate of 4 gallons per 100 square feet, and wherein if the slope of the gravel built up surface is less than 1/4 inch per 1 foot, the top coat is a silicon roof coating applied at a rate of 2 gallons per 100 square feet.  Regarding the silicon coating, Yap teaches that silicon may be used in the material (paragraph [0067]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate silicon, as silicon is well known in the art for sealing properties, and is common in the construction industry for its sealing properties.  Regarding the application rate under given conditions, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have this limitation because optimization of a limitation will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such a limitation is critical.  See M.P.E.P. §2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454 (CCPA 1955) (Claimed process which was performed at a temperature between 40C and 80C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100C and an acid concentration 10%.)  Applicant stated no criticality for the necessity of the amounts used and applied, so the examiner takes the position that having the claimed amounts and application would be the result of routine experimentation.

Claim 17: the obvious modification of the prior art provides the composite roofing system of claim 10, except wherein the gravel built up surface is prepared prior to the first fluid application flood coat of bentonite emulsion including being dry vacuumed to remove loose gravel, wet vacuumed for removal of any dirt or contaminates that may inhibit proper adhesion of the first flood coat, repairs made to any roof imperfections to ensure watertight integrity of the first flood coat and to mitigate water infiltration, and replacement of any damaged decking.  Regarding the preparation, the examiner takes Official notice that it is well within the level of art to prepare a surface by removing dust, debris and contaminants, and repair and replace damaged surfaces prior to installation of coverings in order to ensure proper function of the covering with respect to the object being covered, as dust and debris could inhibit proper function and adhesion to the surface covered.  Further, to perform repairs before adding a covering would ensure the covering was contained and not leak through an opening, such as a crack, or cause failure of damaged or weakened undersurfaces due to added weight of the covering.  Cleaning and repair is common prior to retrofitting.

Claim 18: the obvious modification of the prior art provides the composite roofing system of claim 10, wherein the bentonite emulsion of the second flood coat is applied via a spraying device (this is considered product-by-process; see however, Castellani Col. 2, line 21).  The language, “wherein the chopped reinforced fiberglass of the second flood coat is pulled from a spool and sprayed out of a pneumatic gun to combine with the bentonite emulsion of the second flood coat in midair during application, and wherein the chopped reinforced fiberglass of the fiberglass reinforcement layer is pulled from the spool and sprayed out of the pneumatic gun” is considered product-by-process; therefore, determination of patentability is based on the product itself.  See M.P.E.P. §2133.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695 (Fed. Cir. 1985).  The prior art meets the final condition of the claimed invention, and the product-by-process language does not affect the final product.

Claim(s) 11, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellani in view of Yap, Imeokparia and Lindquist (U.S. Patent 2,619,920).

Claim 11: the obvious modification of the prior art provides the composite roofing system of claim 10, except wherein the gravel built up surface comprises at least one roof top penetration, the system further comprising:
an elastic trowel grade mastic layer applied over the area surrounding the at least one roof top penetration.  As rendered obvious, the prior art does teach a fiberglass reinforcement layer applied over an area, wherein the fiberglass reinforcement layer comprises approximately 3 to 6 pounds of chopped reinforced fiberglass per 100 square feet.
Lindquist teaches a similar roof system with a roof penetration (15) that has a mastic layer (19, which has elastic properties, and is trowel grade using the broadest reasonable interpretation in light of applicant’s specification, because as best understood, the material can be applied by trowel if desired) that surrounds the roof top penetration (as shown).  It would have been obvious at the time of filing to as person having ordinary skill in the art to have a penetration, as these are well known in the art for use, such as draining, ventilation, exhaust expulsion and anchoring various objects to a roof.  As the independent claims render the fiberglass layer obvious, to have material surround the penetration would be a natural result so that the material is applied evenly and properly to ensure proper sealing.

Claim 16: the obvious modification of the prior art provides the composite roofing system of claim 11, wherein the fiberglass reinforcement layer applied to an area surrounding a roof top penetration (as rendered obvious above), the area spanning approximately 2 feet radially from an outside perimeter of the base of the roof top penetration (as the reinforcement layer covers the entire roof, it would meet the limitation based on the location of the penetration with respect to a roof edge or other obstruction).  

Claim 19: this claim is a combination of Claims 1-12 and 15 combined in the entirety, so claim 19 would necessarily be rejected under Yap, Imeokparia and Lindquist as explained above, which will not be repeated here for brevity.

Claim 20: The composite roofing system of claim 19, wherein the bentonite emulsion of the second flood coat is applied via a spraying device (this is considered product-by-process; see however, Castellani Col. 2, line 21).  The language, “wherein the chopped reinforced fiberglass of the second flood coat is pulled from a spool and sprayed out of a pneumatic gun to combine with the bentonite emulsion of the second flood coat in midair during application, and wherein the chopped reinforced fiberglass of the fiberglass reinforcement layer is pulled from the spool and sprayed out of the pneumatic gun” is considered product-by-process; therefore, determination of patentability is based on the product itself.  See M.P.E.P. §2133.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695 (Fed. Cir. 1985).  The prior art meets the final condition of the claimed invention, and the product-by-process language does not affect the final product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar mastic materials, see Boddy (U.S. Publication 2016/0130473), Hyer (U.S. Patent 9,273,228), Partanen (U.S. Publication 2007/0049664) and Yap (U.S. Publication 2003/0183127).

78	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/     Primary Examiner, Art Unit 3649